Citation Nr: 0424887	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the claim for service 
connection for PTSD.  The Board initially denied the 
veteran's claim in a May 1999 decision.  

The veteran appealed the Board's May 1999 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The Secretary and the veteran's representative filed a Joint 
Motion for Remand in November 1999 requesting that the 
Board's decision be vacated and remanded for further 
development.  Later that month, the CAVC issued a decision 
vacating the Board's May 1999 decision, and remanding the 
claim for further development per the terms of the Joint 
Motion for Remand.  The Board remanded the case to the RO in 
June 2000 for further development.

The case was before the Board in March 2003 at which time the 
claim was denied.  The veteran appealed that decision to the 
CAVC.  An Amended Joint Motion for Remand was submitted to 
the CAVC in December 2003 rqeuesting that the Board's 
decision be vacated and remanded for further development.  On 
January 9, 2004, the CAVC issued a decision vacating the 
Board's March 2003 decision, and remanding the claim for 
further development per the terms of the Amended Joint Motion 
for Remand.

The Board notes that the veteran is currently represented by 
another party on an issue of entitlement to an effective date 
prior to August 17, 1999 for the award of nonservice-
connected pension.  This issue is also on appeal to the 
Board, and will be addressed in a separate decision.




REMAND

The veteran claims entitlement to service connection for PTSD 
based upon his exposure to non-combat stressors in service; 
namely, his claimed 6-month participation in a burial detail 
while stationed at Fort Bliss.  He served on active duty from 
November 1974 to October 1976, and his service personnel 
records do not corroborate this claimed assignment.  The 
veteran himself has given conflicting accounts as to when he 
served this detail, such as "burial detail in 1975," 
beginning "about August of '75, "April to October 1976."  
A November 1999 letter from the veteran to his attorney 
recalls his memory that he was a "PFC (E-3)" on "10/01/75" 
and was on burial detail at the time he was demoted to 
"PV2" on "06/28/76."  It is unclear from this statement as 
to whether he is recalling being on burial detail from 
October 1975 to June 1976 and/or whether he remained on 
burial detail following his demotion.

The Board remands this case to the RO for clarification from 
the veteran as to when he recalls the approximate dates of 
his claimed burial detail.  On receipt of clarification, the 
Board is also of the opinion that the RO should address the 
assistance request, contained in an April 2002 Brief in 
Support of Claim, to contact "Fort Bliss to find out if any 
records are maintained at that location, recording persons 
who worked on burial detail, including cemetery records, and 
records from base chapel."  On remand, the RO should ensure 
that the veteran is provided a notice which satisfies the 
provisions of both 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
to include an advisement to "provide any evidence in [his] 
possession that pertains to his claim."

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran for 
clarification as to when he recalls the 
approximate dates of his claimed burial detail 
with specific reference as to his burial duty 
status following his demotion in June 1976.  

2.  Upon receipt of any additional information 
from the veteran, the RO should summarize the 
veteran's contentions and contact Fort Bliss 
directly and request confirmation as to 
whether records were maintained regarding 
personnel who performed burial detail and, 
specifically, whether any records exist 
corroborating the veteran's claim of burial 
detail.  If no records are available, the RO 
should obtain confirmation of that fact.

3.  The RO should provide the veteran notice 
which satisfies the provisions of both 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, to 
include an advisement to "provide any 
evidence in [his] possession that pertains to 
his claim."  The RO must also review the 
claims file and ensure that all notification 
and development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

4.  Thereafter, the RO should conduct a de 
novo review of the claim for service 
connection for PTSD.  If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




